DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8 are allowable for the reasons noted in the 4/19/22 Final Rejection.
Claims 2-4 and 9-14 are allowed based on their dependency from claim 1 or claim 8.
As to claim 5, the applicant has added subject matter that has made claim 5 non-obvious over the prior art of record. While it was previously noted that Imran (US 2016/0158516) teaches many of the limitations of claim 5 (see 4/19/22 Final Rejection), Imran is silent to wherein the self-righting article comprises a monostatic body due to a center of mass of the self-righting article and/or a shape of the self-righting article, such that the self-righting article has a single stable resting position in combination with the rest of the limitations of claim 5. No reference was found that would have made it obvious to modify Imran in a manner that satisfies claim 5.
Claims 6 and 7 are allowed based on their dependency from claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783